Citation Nr: 0202209	
Decision Date: 03/07/02    Archive Date: 03/15/02	

DOCKET NO.  99-20 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the inheritance proceeds received by the veteran in 
1994 in the amount of $3,577 constituted countable income in 
determining his rate of improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1945 to 
September 1947.

This matter arises from various decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that held that the proceeds of an 
inheritance received by the veteran in 1994 constituted 
countable income in determining his improved disability 
pension rate during the 12-month annualization period in 
which received.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran also raised the 
issue of whether he had received proper credit for medical 
expenses paid during calendar years 1995, 1996, and 1997.  
That matter is not "inextricably intertwined" with the issue 
now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor has it been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  As such, it is referred to the RO 
for all action deemed necessary.


FINDINGS OF FACT

1.  The veteran was originally awarded improved disability 
pension benefits effective June 1, 1987, because it was 
determined that the aggregate of his physical disabilities 
prevented his gainful employment.  

2.  In April 1994, the veteran inherited $3,577 as the result 
of his mother's demise.  He used these funds to pay the cost 
of her last illness and burial.  

3.  Effective May 1, 1994, the veteran's improved disability 
pension benefits were reduced by the amount of the 
inheritance that he had received as a result of his 

mother's demise; his improved disability pension rate 
remained so reduced until May 1, 1995.


CONCLUSION OF LAW

Because the inheritance of $3,577 that the veteran received 
in April 1994 as the result of his mother's demise 
constituted countable income, his improved disability pension 
benefits were properly reduced for the 12-month period 
beginning May 1, 1994.  38 U.S.C.A. §§ 1521, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 

5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The veteran contends that the inheritance in the amount of 
$3,577 that he received in April 1994 as the result of his 
mother's death should not constitute countable income for VA 
purposes.  He asserts that these funds were expended to cover 
the expenses associated with his mother's last illness and 
burial.  He concludes that, therefore, any moneys received by 
way of inheritance should be excluded in determining his 
countable income for pension purposes.


The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability pension at the rate 
prescribed.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  See 38 C.F.R. §§ 
3.271(a), 3.272.  Where reduction of a running award of 
improved disability pension is required because of an 
increase in income, the reduction or discontinuance shall be 
made effective the end of the month in which the increase in 
income occurred.  See 38 C.F.R. § 3.660(a)(2).  It is within 
the foregoing context that the veteran's claim must be 
evaluated.

The facts in this case are not in dispute, and are as 
follows.  The veteran originally was awarded nonservice-
connected improved disability pension benefits effective 
June 1, 1987.  His entitlement has continued to the present 
time.  

In April 1994, the veteran inherited the net sum of $3,577 
following the death of his mother and the sale of her home.  
Although not individually responsible for expenses associated 
with her last illness and burial, the veteran nevertheless 
paid these outstanding bills.  

Despite the veteran's contentions to the contrary, the 
inheritance that he received constitutes income pursuant to 
the provisions of 38 C.F.R. § 3.271.  The question is whether 
any of the inheritance may be excluded based upon the way it 
was spent.  In this regard, expenses of last illnesses, 
burials, and just debts may be deducted from annual income 
for the 12-month annualization period in which they were paid 
by a veteran if the amounts paid were expenses associated 
with the last illness and burial of the veteran's deceased 
spouse or child; no provision is made for expenses associated 
with the last illness and death of a veteran's parent.  Since 
the veteran 

received an inheritance in the net amount of $3,577 in April 
1994, and since expenses that he paid in association with his 
mother's demise are not deductible in determining his 
countable income for pension purposes, his improved 
disability pension benefits were properly reduced effective 
May 1, 1994.  See 38 C.F.R. § 3.660(a)(2).  Since this also 
was nonrecurring income, the veteran's improved disability 
pension benefits were then properly increased May 1, 1995, 
i.e., at the end of the 12-month annualization period 
following the month in which received.  Id. at (a)(3).

In reaching the foregoing determination, the Board has 
carefully considered all contentions and arguments offered by 
the veteran.  However, the law in this regard is quite clear.  
The inheritance received by the veteran constituted countable 
income, notwithstanding that it was spent in full to cover 
the cost of his mother's last illness and burial.  In this 
regard, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c).  While it is 
regrettable, the veteran has failed to state a valid basis 
upon which this claim might be granted.  Because there is no 
legal authority that would allow VA to exclude the 
inheritance collected by the veteran in the amount of $3,577 
from his countable income for pension purposes, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Given that the law, rather than the 
facts in this case, is controlling, the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  



ORDER

Since the inheritance received by the veteran in the amount 
of $3,577 in April 1994 constituted countable income for 
nonservice-connected improved disability pension purposes, 
the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

